Smith, J.
(concurring specially) : I concur in the foregoing decision upon the questions discussed in the opinion which embrace all that is necessary to decide the case. The language used, however, may seem to justify the inference that if the petition were for the calling of an election upon the question of voting aid to a railroad to be built into or through the city, and all of the proceedings conformed to the petition, and the railroad had been built “into” the city, the judgment of the court below would have been affirmed.
It is contended that the evidence shows that all the proceedings contemplated the construction of'a street-railroad only, and that the railroad so far completed is only a street-railroad with unusually heavy rails. It should not be inferred that this decision, in any sense, determines what character of railroads cities are authorized, by the statute cited in the decision, to aid.